Title: To George Washington from Henry Laurens, 30 April 1783
From: Laurens, Henry
To: Washington, George


                        
                            Sir,
                            Paris 30th April 1783.
                        
                        This will have the honor of being delivered to your Excellency by Il Comte di Vermé Cousin to Prince
                            Caromanico the Neapolitan Ambassador at the Court of London, who in pursuit of his travels intends very shortly a Visit to
                            the United States of America. Permit me to introduce this Nobleman to Your Excellency’s acquaintance and Protection; I
                            have not the honor of personal Knowledge of the Count, but am informed he is a Gentleman of Rank and Distinction and am
                            particularly requested by Mr O’Beirne private Secretary to the Duke of Portland to give him letters of Introduction, which
                            besides the Regard due to Mr O’Beirne I esteem as immediately coming from His Grace, whose good Will and earnest Endeavors
                            for the Repose of our Country merit the Respect and Consideration of all its Citizens.
                        We are now in a train of Negotiation with David Hartley Esquire Minister Plenepotentiary from Great Britain
                            which I hope will be speedily and happily concluded, so many things however have lately fallen out between the Cup and the
                            Lip as tend to keep my Expectations in a State of due Moderation—The great aim on the other side is to open Trade and
                            Intercourse, Mine the Removal of all the British Forces and to put the Citizens of New York in immediate possession of
                            their City, Port and Harbour, these must go hand in hand, when both are accomplished, I shall begin to think We are at
                            Peace; Trade will find its Way even blindfold. I beg sir you will do me the honor to present my Compliments to Mrs
                            Washington, and to be assured I continue With the highest Respect & Esteem, Dear Sir Your Excellency’s Obedient
                            & most humble servant
                        
                            Henry Laurens
                        
                    